11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Joe David Neff,                                            * From the 161st District
                                                             Court of Ector County,
                                                             Trial Court No. B-40,106.

Vs. No. 11-13-00101-CR                                     * April 11, 2013

The State of Texas,                                        * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

     This court has considered Joe David Neff’s pro se motion to dismiss his appeal and concludes
that the motion should be granted. Therefore, in accordance with this court=s opinion, the appeal
is dismissed.